ICJ_178_ApplicationGenocideConvention_GMB_MMR_2021-01-28_ORD_01_NA_00_FR.txt.         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
         (THE GAMBIA v. MYANMAR)


          ORDER OF 28 JANUARY 2021




               2021
        COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
           (GAMBIE c. MYANMAR)


       ORDONNANCE DU 28 JANVIER 2021

                             Official citation:
      Application of the Convention on the Prevention and Punishment
           of the Crime of Genocide (The Gambia v. Myanmar),
            Order of 28 January 2021, I.C.J. Reports 2021, p. 6




                         Mode officiel de citation :
      Application de la convention pour la prévention et la répression
               du crime de génocide (Gambie c. Myanmar),
        ordonnance du 28 janvier 2021, C.I.J. Recueil 2021, p. 6




                                                                1214
                                                Sales number
ISSN 0074-4441                                  No de vente:
ISBN 978-92-1-003875-1

                 © 2022 ICJ/CIJ, United Nations/Nations Unies
                     All rights reserved/Tous droits réservés

                     Printed in France/Imprimé en France

                               28 JANUARY 2021

                                   ORDER




  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
     (THE GAMBIA v. MYANMAR)




   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
       (GAMBIE c. MYANMAR)




                               28 JANVIER 2021

                               ORDONNANCE

                                                                             6




               COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2021                                            2021
                                                                                   28 janvier
                               28 janvier 2021                                    Rôle général
                                                                                    no 178

    APPLICATION DE LA CONVENTION
 POUR LA PRÉVENTION ET LA RÉPRESSION
        DU CRIME DE GÉNOCIDE
                        (GAMBIE c. MYANMAR)



                             ORDONNANCE



Présents : M. Yusuf, président ; Mme Xue, vice‑présidente ; MM. Tomka,
            Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
            M. Gaja, Mme Sebutinde, MM. Bhandari, Robinson,
            Crawford, Gevorgian, Salam, Iwasawa, juges ; Mme Pillay,
            M. Kress, juges ad hoc ; M. Gautier, greffier.


  La Cour internationale de Justice,
   Ainsi composée,
   Après délibéré en chambre du conseil,
   Vu l’article 48 du Statut de la Cour et l’article 79bis, paragraphes 1 et 3,
de son Règlement,
   Vu l’ordonnance du 23 janvier 2020, par laquelle la Cour a fixé au
23 juillet 2020 et au 25 janvier 2021, respectivement, les dates d’expiration
des délais pour le dépôt du mémoire de la République de Gambie et du
contre‑mémoire de la République de l’Union du Myanmar,
   Vu l’ordonnance du 18 mai 2020, par laquelle la Cour a reporté au
23 octobre 2020 et au 23 juillet 2021, respectivement, les dates d’expira-
tion des délais pour le dépôt du mémoire et du contre‑mémoire,
   Vu le mémoire de la République de Gambie déposé dans le délai tel que
prorogé ;

                                                                             4

          application de convention génocide (ord. 28 I 21)                 7

   Considérant que, le 20 janvier 2021, la République de l’Union du
Myanmar a déposé des exceptions préliminaires d’incompétence de la
Cour et d’irrecevabilité de la requête, et qu’un exemplaire signé de celles‑ci
a immédiatement été transmis à l’autre Partie ;
   Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 3 de l’article 79bis du Règlement, la procédure sur le fond est sus-
pendue et qu’il y a lieu de fixer un délai dans lequel la Partie adverse
pourra présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires ;
   Compte tenu de l’instruction de procédure V, aux termes de laquelle le
délai pour la présentation d’un tel exposé écrit ne devra en général pas
excéder quatre mois à compter de la date de présentation d’exceptions
préliminaires,
   Fixe au 20 mai 2021 la date d’expiration du délai dans lequel la Répu-
blique de Gambie pourra présenter un exposé écrit contenant ses observa-
tions et conclusions sur les exceptions préliminaires soulevées par la
République de l’Union du Myanmar ;
   Réserve la suite de la procédure.

   Fait en anglais et en français, le texte anglais faisant foi, au Palais de
 la Paix, à La Haye, le vingt-huit janvier deux mille vingt et un, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
 autres seront transmis respectivement au Gouvernement de la République
de Gambie et au Gouvernement de la République de l’Union du
­Myanmar.

                                                   Le président,
                                      (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greffier,
                                           (Signé) Philippe Gautier.




                                                                            5

